DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 07/13/2022.  Claims 1-32 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/13/2022, with respect to claim 1 have been fully considered and are persuasive. Specifically the applicant alleges that Zhang reference does not teach “- providing image data that specify an image of the texture pattern to be applied to the at least one section of the workpiece surface, and model data that specify a three-dimensional geometry of a surface form corresponding to the at least one section of the workpiece surface;” the examiner after seeing the arguments agrees with the applicant.  The rejections of claims 1-31 are hereby withdrawn.

Allowable Subject Matter
Claims1-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1;specifically, the prior art fails to teach or suggest  a method “wherein providing image data that specify an image of the texture pattern to be applied to the at least one section of the workpiece surface, and model data that specify a three-dimensional geometry of a surface form corresponding to the at least one section of the workpiece surface; generating track segment data on the basis of the image data and of the model data, wherein the track segment data each specify a multiplicity of consecutive laser track segments along the respective track line for a multiplicity of track lines running on the section of the workpiece surface, depending on the texture pattern” in combination with other features of the present claimed invention.
Regarding claims 2-32, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879
TRACIE Y. GREEN
Primary Examiner
Art Unit 2879